60 N.Y.2d 840 (1983)
In the Matter of the Arbitration between Board of Education of the Connetquot Central School District of Islip, Respondent, and Connetquot Teachers Association, Appellant.
Connetquot Teachers Association, Appellant,
v.
Board of Education of the Connetquot Central School District of Islip et al., Respondents.
Court of Appeals of the State of New York.
Argued October 20, 1983.
Decided November 3, 1983.
Daniel Galinson for appellant.
Warren H. Richmond, III, for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur in memorandum.
*842MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the order and judgment of Supreme Court reinstated.
The arbitration sought in this instance lies within the permissible scope of the Taylor Law (Civil Service Law, art 14), and the issue tendered (the right of the teachers association to use office space in school buildings) falls within the ambit of the broad arbitration clause contained in the collective bargaining agreement between the parties (cf. Matter of Acting Supt. of Schools [United Liverpool Faculty Assn.], 42 N.Y.2d 509, 513-514).
The arguments of the school board that the arbitrator might make an award that could be said to be in violation of public policy do not justify judicial intervention in the arbitration process at this stage (Matter of Port Washington Union Free School Dist. v Port Washington Teachers Assn., 45 N.Y.2d 411, 417-418). And, of course, the courts are enjoined from consideration of the merits of the dispute between the parties (CPLR 7501).
Order reversed, etc.